DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,748,609. 
Although the claims at issue are not identical, they are not patentably distinct from each other  because the claim recitations are merely reworded to recite the same limitation in different language and some of the limitations have been grouped in a slightly different manner but still overall set forth the same claim limitations. The applicant's claim 1 includes deletion of identifying initializing, applying a first logical input, applying a second logical input into a first, a second and a third cycles respectively from claim 1 of US Pat No. 10,748,609, the applicant’s claim 7 includes deletion of “output circuitry that determines a probability that the logic output is a correct logical output for a logic operation being performed by the apparatus” from claim 6 of US Pat No. 10,748,609, and the applicant claim 13 includes using slighting different phrase of 
Therefore, with respect to above discussion, it would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to recite the same limitation in different language and some of the limitations have been grouped in a slightly different manner but still overall set forth the same claim limitations. 
Following is a table comparing the claims 1-20 of the instant application with the claims 1-17 of the parent patent number 10,748,609. 
Instant Application SN 16/922,255
US Pat No. 10,748,609


1. A method comprising:
 initializing a memristor by applying a voltage across a first terminal and a second terminal of the memristor, 
wherein initializing the memristor causes the memristor to be in a particular resistance state; 
applying 
a first logical input to the first terminal of the memristor and a first control input to the second terminal of the memristor, 



applying 
a second logical input to the first terminal of the memristor and a second control input to the second terminal of the memristor, the second logical input being below the threshold voltage of the memristor; 
determining a logical output of a memristor logic device comprising the memristor based on a resistance state of the memristor once the second logical input is applied; and 

determining a probability that the logical output is a correct logical output for a logic operation being performed by the memristor logic device.
2. The method of claim 1, wherein the memristor logic device is performing a logic operation at least in part by applying a first cycle, a second cycle, and a third cycle.

initializing a memristor by applying, in a first cycle, a voltage across a first terminal and a second terminal of the memristor, 
wherein initializing the memristor causes the memristor to be in a particular resistance state; 
applying, in a second cycle, 
a first logical input to the first terminal of the memristor and a first control input to the second terminal of the memristor, 



applying, in a third cycle, 
a second logical input to the first terminal of the memristor and a second control input to the second terminal of the memristor, the second logical input being below the threshold voltage of the memristor; 
determining a logical output of a memristor logic device comprising the memristor based on a resistance state of the memristor once the second logical input is applied; and 

determining a probability that the logical output is a correct logical output for a logic operation being performed by the memristor logic device.




the logic operation is at least one of an AND operation, an OR operation, a NAND, or a NOR operation.
    2. The method of claim 1, wherein the memristor logic device is performing 
a logic operation that is at least one of an AND operation, an OR operation, a NAND, or a NOR operation at least in part by applying the first cycle, the second cycle, and the third cycle.


4. The method of claim 1, wherein determining the logical output further comprises current sensing to detect the resistance state of the memristor.
3. The method of claim 1, wherein determining the logical output further comprises current sensing to detect the resistance state of the memristor.


5. The method of claim 1, wherein the memristor logic device is a first memristor logic device, and further comprising applying the logical output of the first memristor logic device to an input of a second memristor logic device; and performing an arithmetic operation using an arithmetic device comprising a plurality of memristor logic devices including the first memristor logic device and the second memristor logic device.
    4. The method of claim 1, wherein the memristor logic device is a first memristor logic device, and further comprising applying the logical output of the first memristor logic device to an input of a second memristor logic device; and performing an arithmetic operation using an arithmetic device comprising a plurality of memristor logic devices including the first memristor logic device and the second memristor logic device.



5. The method of claim 4, wherein performing the arithmetic operation further comprises: generating an arithmetic output of the arithmetic device; and determining a probability that the arithmetic output is a correct arithmetic output of the arithmetic operation.


7. An apparatus comprising: 
a memristor comprising a first terminal, a second terminal, and an output terminal, 

with a first sequence of inputs 
applied to the first terminal and a second sequence of inputs applied to the second terminal in a plurality of cycles 


comprising an initialization cycle that causes the memristor to be in a particular state; at least one logic cycle that applies a logical input to the first terminal and a control input to the second terminal, wherein a voltage 





wherein a logical output at the output terminal is based on a resistance state of the memristor once the first sequence of inputs is applied to the first terminal and the second sequence of inputs is applied to the second terminal.

a memristor comprising a first terminal, a second terminal, and an output terminal; 

an input circuit that 
applies a sequence of inputs to the first terminal and a corresponding sequence of inputs to the second terminal in a plurality of cycles

comprising an initialization cycle that causes the memristor to be in a particular state; at least one logic cycle that applies a logical input to the first terminal and a control input to the second terminal, wherein a voltage 
output circuitry that determines a probability that the logical output is a correct logical output for a logic operation being performed by the apparatus; and 

wherein a logical output at the output terminal is based on a resistance state of the memristor once the sequence of inputs to the first terminal and the corresponding sequence of inputs to the second terminal are applied.


8. The apparatus of claim 7, wherein the memristor logic device is configured to perform a logic operation that is at least one of an AND operation, an OR operation, a NAND, or a NOR operation based at least in part on the at least one logic cycle.
 7. The apparatus of claim 6, wherein the memristor logic device is configured to perform a logic operation that is at least one of an AND operation, an OR operation, a NAND, or a NOR operation based at least in part on the at least one logic cycle.


 output circuitry that determines a probability that the logical output is a correct logical output for a logic operation being performed by the apparatus.



10. The apparatus of claim 7, further comprising an output circuit that performs current sensing to detect the resistance state of the memristor and generates the logical output at the output terminal.
   8. The apparatus of claim 6, further comprising an output circuit that performs current sensing to detect the resistance state of the memristor and generates the logical output at the output terminal.


11. The apparatus of claim 7, wherein the memristor is a first memristor, and further comprising: an arithmetic device that performs an arithmetic operation, the arithmetic device comprising the first memristor configured to perform a first logic operation; and at least one second memristor coupled to an output of the first memristor and configured to perform a second logic operation.
9. The apparatus of claim 6 wherein the memristor is a first memristor, and further comprising: an arithmetic device that performs an arithmetic operation, the arithmetic device comprising the first memristor configured to perform a first logic operation; and at least one second memristor coupled to an output of the first memristor and configured to perform a second logic operation.


12. The apparatus of claim 11, further comprising output circuitry configured to: 



13. A logic device, comprising: 
a memristor comprising a first terminal, a second terminal, and an output terminal; input circuitry coupled to the first terminal, and the second terminal, the input circuitry configured to apply a sequence of inputs to the memristor to cause the memristor to operate as the logic device, wherein the sequence of inputs comprises: 
an initialization cycle that initializes a state of the memristor; and 
at least a first logic cycle that that includes applying a logical input to the first terminal and a control input to the second terminal, wherein a voltage across the first terminal and the second terminal remains below a threshold voltage of the memristor for a predetermined period of time; and 

wherein the output circuitry is configured to determine a probability that the logical output is a correct logical output for a logic operation being performed by the memristor logic device.

a memristor comprising a first terminal, a second terminal, and an output terminal; input circuitry coupled to the first terminal, and the second terminal, the input circuitry configured to apply a sequence of inputs to the memristor to cause the memristor to operate as the logic device, wherein the sequence of inputs comprises: 
an initialization cycle that initializes a state of the memristor; and 
at least a first logic cycle that that includes applying a logical input to the first terminal and a control input to the second terminal, wherein a voltage across the first terminal and the second terminal remains below a threshold voltage of the memristor for the at least one logic cycle; and 

wherein the output circuitry is configured to determine a probability that the logical output is a correct logical output for a logic operation being performed by the memristor logic device.


14. The logic device of claim 13, wherein the logic device is configured to perform a logic operation that is at least one of an AND operation, an OR operation, a NAND, or a NOR operation based at least in part on the at least one logic cycle.
12. The logic device of claim 11, wherein the logic device is configured to perform a logic operation that is at least one of an AND operation, an OR operation, a NAND, or a NOR operation based at least in part on the at least one logic cycle.


15. The logic device of claim 13 wherein said predetermined period of time corresponds to at least said first logic cycle.



16. The logic device of claim 13, wherein the output circuitry is further configured to: perform current sensing to detect the resistance state of the memristor and 



17. The logic device of claim 13, wherein the logic device is configured to operate as a NAND gate, and wherein the sequence of inputs comprises: the initialization cycle comprising applying a control input of 1 to the first terminal and a control input of 0 to the second terminal; a first logic cycle comprising applying a control input of 0 to the first terminal and a logical input of q to the second terminal; and a second logic cycle comprising applying a control input of 1 to the first terminal and a logical input of p to the second terminal.
14. The logic device of claim 11, wherein the logic device is configured to operate as a NAND gate, and wherein the sequence of inputs comprises: the initialization cycle comprising applying a control input of 1 to the first terminal and a control input of 0 to the second terminal; a first logic cycle comprising applying a control input of 0 to the first terminal and a logical input of q to the second terminal; and a second logic cycle comprising applying a control input of 1 to the first terminal and a logical input of p to the second terminal.


18. The logic device of claim 13, wherein the logic device is configured to operate as a AND gate, and wherein the sequence of inputs comprises: the initialization cycle comprising applying a control input of 1 to the first terminal and a control input of 0 to the second terminal; a first logic cycle comprising 



19. The logic device of claim 13, wherein the logic device is configured to operate as a OR gate, and wherein the sequence of inputs comprises: the initialization cycle comprising applying a control input of 1 to the first terminal and a control input of 0 to the second terminal; a first logic cycle comprising applying a control input of 0 to the first terminal and a logical input of q to the second terminal; and a second logic cycle comprising applying a control input of 1 to the first terminal and a logical input of p to the second terminal.
16. The logic device of claim 11, wherein the logic device is configured to operate as a OR gate, and wherein the sequence of inputs comprises: the initialization cycle comprising applying a control input of 1 to the first terminal and a control input of 0 to the second terminal; a first logic cycle comprising applying a control input of 0 to the first terminal and a logical input of q to the second terminal; and a second logic cycle comprising applying a control input of 1 to the first terminal and a logical input of p to the second terminal.


20. The logic device of claim 13, wherein the logic device is configured to operate as a NOR gate, and wherein the sequence of 





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Linn et al. (“Beyond von Neumann-logic operations in passive crossbar arrays alongside memory operations, Nanotechnology 23, 7/10/2012).
Regarding claim 7, Linn et al. teaches an apparatus comprising: 
a memristor (BRS and CRS provides memristive switches, see Fig. 1 and Abstract) comprising a first terminal (T1), a second terminal (T2), and an output terminal (an output terminal for Z  stored to the junction using any read-out scheme, see the left column on page 2), with a first sequence of inputs (see Fig. 6 where teach table shows an input p for three cycles and their logic function output) providing applied to the first terminal (T1) and a second sequence of inputs  (input q) applied to the second terminal (T2) in a plurality of cycles (3 cycles) comprising an initialization cycle (the first cycle, Z1,Cycle corresponding to when the first input p and the second input q are ‘0’ respectively, see the left column on page 3) that causes the memristor to be in a particular state (a particular state, Z1,Cycle); 
at least one logic cycle (the next cycle, Z2,Cycle , see the right column on page 3) that applies a logical input (logical input status of p having its own voltage level) to the first terminal (T1) and a control input (logical input status of q having its own voltage level) to the second terminal (T2), wherein a voltage (potential difference across devices remains a threshold voltage Vth,p as shown in Fig. 1(b)) across the first terminal and the second terminal remains below a threshold voltage of the memristor (threshold voltage Vth,p) for the at least one logic cycle; and 
wherein a logical output at the output terminal (output Z with a third cycle, see Fig. 6 and the left column on page 4) is based on a resistance state of the memristor once the first 
Regarding claim 8, Linn et al. teaches the apparatus of claim 7, wherein the memristor logic device is configured to perform a logic operation that is at least one of an AND operation, an OR operation, a NAND, or a NOR operation based at least in part on the at least one logic cycle (see Figure 6).
Regarding claim 10, Linn et al. teaches the apparatus of claim 7, further comprising an output circuit that performs current sensing to detect the resistance state of the memristor and generates the logical output at the output terminal (an output terminal for any read-out scheme).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Linn et al. in view of Mouttet (US 2008/0246116 A1).
Regarding claim 11, Linn et al. teaches the apparatus of claim 7, wherein the memristor is a first memristor where each BRS cell and CRS cell performing a logic operation,
but does not teach an arithmetic device that performs an arithmetic operation, the arithmetic device comprising the first memristor configured to perform a first logic operation; 
However Mouttet teaches utilization of memristors in cross bar array which has resistance switching material for arithmetic processing (see para [0025]-[0026]) in avoiding feedback paths (see para [0009]).
Therefore; it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to utilize memristors of Linn et al. in an arithmetic device of Mouttet that performs an arithmetic operation, the arithmetic device comprising the first memristor configured to perform a first logic operation and at least one second memristor coupled to an output of the first memristor and configured to perform a second logic operation for an effective logic Boolean operation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miao et al. (US 2017/0040982 A1) discloses a latch and D flip flop having a switch and a resistive random-access memory, a bleeder circuit and a voltage converter.
Kvatinsky et al. (US Pat No. 9,685,954) discloses a device including a pure memristive logic gate.
Buchanan (US Pat No.) discloses non-volatile memory based synchronous logic.
Tsunoda (US Pat No. 8,338,814) discloses a resistive random access memory.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Cho whose telephone number is (571)272-1802.  The examiner can normally be reached on M-F 7:30 AM - 4 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

								JAMES H CHO             								Examiner, Art Unit 2844                                                                                                                                                                                           
/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844